The ruling of the court in this case, upon the evidence offered, we think was correct. What the city paid other parties in compromise of suits pending on appeal for land damages, although the lands might be similarly situated with lands of the plaintiff's taken by the city, was certainly not evidence of the market value of the land, or of any substantial damage suffered by the plaintiff. Upon grounds of public policy, offers made in compromise of suits, pending litigation, are not to be used in evidence against the party making them. 1 Greenleaf, § 192. We do not see that such evidence ought to be any guide to the jury in estimating damages. When a party buys his peace, or compromises a pending suit, many considerations may influence him; the trouble, vexation, and cost of a lawsuit, payment of counsel, time expended in attending litigation, and other matters, may induce him, for the avoiding of trouble, to pay in compromise far more than the value of the thing in controversy.
The rule for the admission of experts as witnesses, places the question of qualification very much in the discretion of the judge presiding at the trial. He makes a preliminary examination to ascertain whether the witness is an expert. If he finds him so, he properly admits him; and the jury judge of the weight of his testimony. The witness Updike, in this case, seems, by his preliminary examination, to have had experience enough in the buying and selling of lands for himself and others in the city, to render him an expert upon the question of value of land, if any one could be so. The judge in his discretion admitted his testimony to go to the jury; and they, hearing the evidence of his means of knowledge as well as his opinion just of the value of the land, no doubt gave to his opinion just so much consideration as they deemed it entitled to. In this we see no error.
As to the charge given to the jury, we do not see but that it was in accordance with the law; and as no particular error is pointed out in the exceptions, and we can find none ourselves, we must overrule the grounds presented for a new trial. The petition for a new trial is therefore dismissed. *Page 517